Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 1 of 26

AO 106 (Rev. 04/10) Application for a Search Warrant
ONITE

UNITED STATES DISTRICT COURT

for the
District of New Mexico

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address) Case No.

Facebook Account of Elite Warrior Armament, as is | qe MR- | a ele

further described in Attachment A

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
See Attachment A, which is incorporated herein by reference.

located in the Districtof |= =NewMexico  —___, there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, which is incorporated herein by reference.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;

0 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 922(g)(1) Felon in Possession of a Firearm
18 U.S.C. § 922(a)(1)(A) Manufacturing Firearms without a License

The application is based on these facts:

wm Continued on the attached sheet.

wo Delayed notice of _ 45 days (give exact ending date if more than 30 days: 12/02/2019 _) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

4A) E4 Yo

Applicant's Ji gnature

 

ATF Special Agent Earl A. Wozniak

Printed name and title

Sworn to before me and signed in my presence.
Date: ie - [ 7 be the. (4
i Judge ’s signature

City and state: Albuquerque, New Mexico Kirtan Khalsa, U.S. Magistrate Judge

Printed name and title

 
Oo Oo YN DN On BPW NY

NR NO KN NHN KH KN KN KN NY KF KH HF KS KF SE OSE ES Ell
oO NO ON BW NY KF CO OO DBAnAI NH Nn FP WW NY KF OO

 

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 2 of 26

AFFIDAVIT OF EARL A WOZNIAK

I, Earl A. Wozniak, a Special Agent (“SA”) with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”), being first duly sworn, depose and say:
AFFIANT BACKGROUND
I am a Special Agent (SA) with the Bureau of Alcohol Tobacco Firearms and

Explosives (ATF) and have been so employed since September 1, 2013, and am currently
assigned to the Albuquerque, New Mexico Field Office.

I am a graduate of the Federal Law Enforcement Training Center, where I completed
ATF Special Agent Basic Training and the Criminal Investigator Training Program.
Prior to my employment with ATF, I was a Police Officer with the Dallas Police
Department, Dallas, TX, for three years. I am a graduate of Marquette University where
I received a Bachelor of Science in Accounting in 2010. I have received training in the
recognition, identification and testing of controlled substances as well as in common
methods of trafficking in narcotics. I have participated in surveillance and interdiction
operations at known drug locations and have made numerous arrests for drug related
crimes. I have further received training in firearms trafficking and the diversion of legal
firearms for unlawful purposes, participated in the investigation of many crimes of
violence, including robberies, assaults, and homicides, and made numerous arrests for
firearms and violent offenses. As a result of my training and experience, I have an
understanding of the manner in which narcotics are distributed and various roles played
by individuals or groups involved in the distribution, along with the unlawful use of

firearms during crimes of violence and/or drug trafficking and firearms trafficking.

AFFIDAVIT OF EARL A. WOZNIAK - 1 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
 

 

oOo Oo SND nH PW NY

NO NO HN KN HN WN KN WN NN YS FS KF KF KF EF Pr OE ES
oN KN NN BP WO NY Ke COO OH HD nN BP WW NY | O&O

 

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 3 of 26

INTRODUCTION AND PURPOSE OF AFFIDAVIT

I make this affidavit in support of an application for a search warrant for information
associated with a certain Facebook user ID that is stored at premises owned, maintained,
controlled, or operated by Facebook Inc. (“Facebook”), a social networking company
headquartered in Menlo Park, California. The information to be searched is described in
the following paragraphs and in Attachment A. The affidavit is made in support of an
application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
2703(c)(1)(A) to require Facebook to disclose to the Government records and other
information in its possession, pertaining to the subscriber or customer associated with the
user ID.

I submit this affidavit is support of a search warrant to search the following place,
located at:

Facebook Inc.

Attn: Security Department/Custodian of Records

1601 S. California Avenue

Palo Alto, CA 94304

FAX number (650) 644-3229

For the facebook.com webpage described as:

Facebook URL: https://www.facebook.com/elitewarriorarmament/

Facebook User Name: Elite Warrior Armament

For evidence of violations of 18 USC Section 922(g)(1) — Felon in Possession of a

Firearm, and 18 USC Section 922(a)(1)(A) — Manufacturing Firearms without a License:

AFFIDAVIT OF EARL A. WOZNIAK - 2 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
Oo co HN DB Wn BP WD NY

NO wo WN NH HN WH NH KN NO HK HF HK KF PF SF OS OES
oN ON NM BR WY NY KH CO OO On HD Nn BP WW NY KF OC

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 4 of 26

I seek authorization to seize the items described in Attachment B which is
incorporated by reference.

I am familiar with the information contained in this Affidavit based upon the
investigation that I have conducted, based on my conversations with other law
enforcement officers or industry operations investigators who have engaged in various
aspects of this investigation, and based upon my review of reports written by other law
enforcement officers involved in this investigation. Because this Affidavit is being
submitted for the limited purpose of securing a search warrant, I have not included each
and every fact known to me concerning this investigation. I have set forth only those
facts that I believe are relevant to determination of probable cause to support the issuance
of the requested warrant. When the statements of others are set forth in this Affidavit,
they are set forth in substance and in part.

Based on my training and experience and the facts set forth in this affidavit, there is
probable cause to believe that violations of 18 U.S.C. §§ 922(g)(1) and 924, felon in
possession of a firearm, and 18 U.S.C. § 922(a)(1)(A), manufacturing a firearm without a
license, have been committed by Chuck Warner. There is also probable cause to search

the information described in Attachment A for evidence of those crimes as described in

 

Attachment B.
SUMMARY OF PROBABLE CAUSE
Identification of Chuck Warner
AFFIDAVIT OF EARL A. WOZNIAK - 3 UNITED STATES ATTORNEY
SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW

SUITE 900
ALBUQUERQUE, NM 87102
 

Oo fe IN HD Wn PW NH

NN NO HN KH HN KH KN NN KN HS HK KF KF KF FEF SF OES El
Con DO ON PW NY KY CO OBO WAnH DB nA FP W NY KF CO

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 5 of 26

On September 25, 2019, I received an email from a Federal Firearms Licensee (FFL)
operating in Rio Rancho. The tip referred me to Chuck Warner and the Elite Warrior
Armament Facebook page. The tip indicated that Warner was manufacturing firearms
under the business name “Elite Warrior Armament” Facebook page and the tipster
indicated Warner was a convicted felon. !

On September 26, 2019, I reviewed the Elite Warrior Armament Facebook page and
determined that the phone number listed on the website as well as the home address
match the listed phone and home address information available for Charles Warner (YOB
1965). A review of Warner’s criminal history indicates that he has two felony
convictions from South Carolina for Breach of Trust with Fraudulent Intent, Value
greater than $1,000 on September 16, 1996 and July 18, 2002. Warner was also arrested
and convicted of Felon in Possession of a Firearm or Destructive Device in New Mexico
in 2012. Warner pled guilty to one of the Felon in Possession counts and was sentenced
to probation. Upon satisfactory completion of probation, the actual Felon in Possession
conviction was removed in accordance with the plea agreement.

Online Marketing for Manufacturing Firearms
In reviewing the Elite Warrior Armament Facebook page (the Location to be

Searched), I found it contains numerous images of firearms in various stages of

 

! While reviewing Elite Warrior Armaments Facebook, I noted disparaging comments about the FFL who provided
the tip to ATF. An Industry Operations Investigator familiar with the issue stated there is a long history of bad blood
between the two parties, including alleged criminal fraud and unlawful sexual contact with a minor family member
respectively. While the tip brought the current issue to ATF’s attention, all facts contained herein are independently
sourced or corroborated and in no way rely on the reporting party for corroboration.

AFFIDAVIT OF EARL A. WOZNIAK - 4 UNITED STATES ATTORNEY
SEARCH AND SEIZURE WARRANT 201 mm iv NW

ALBUQUERQUE, NM 87102

 
 

Oo oOo sa NHN OH FP W NY

NO NO NYO NY NY NY WN WN NN HH He RFR ee
ao SN ONO AN BR YW KY KH TD OO ONAN Dn FP WD NY &—= OC

 

 

 

Case 1:19-mr-01266-KK Document 1 Filed 10/18/19 Page 6 of 26

manufacture from basic frames to completed firearms. In the past approximately six
months, numerous posts suggesting current and ongoing firearms manufacturing, sales,
and unlawful possession by Warner were noted. The most recent post regarding such
activity was dated September 15, 2019, stated: “So it begins again... there is a build off a
foot...again. This time it will be Shay Akai and Chuck Warner building two very radical
5” 9mm single stacks. The design parameters are being established, then it’s off to the
races!” The post was complemented by an image of two firearms. Additionally, the
words Chuck Warner linked to Warner’s personal Facebook page. An old photograph on
that page of a white male bears a strong resemblance to the driver’s license photo of
Charles Warner.

Another post on April 24, 2019, announced a build or production run of other firearms
with a target completion date of August or September, presumably of 2019, with a phone

number of (505) 227-7962 listed, which is the number available databases show belongs

to Warner.
AFFIDAVIT OF EARL A. WOZNIAK - 5 UNITED STATES ATTORNEY
SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW

SUITE 900
ALBUQUERQUE, NM 87102
 

 

 

Case 1:19-mr-01266-KK Document 1 Filed 10/18/19 Page 7 of 26

A post on March 6, 2019, advertised 15 of 50 firearms being produced were still

available:

22: Elite Warior Armament eee
March 8 @

There are 15 of 50 Standard production left.

[will open the list for deposits on those.

As most of you knows, | quit taking deposits last fall when | committed to the
new frame mold. Having a closely definitive time of April for the molds
completion, I'm comfortable going forward again.

To avoid the boondoggle that occurred last time, | can ONLY be contacted
via E mail, or phone for these. You will be assigned a number when your
deposit is received, not when you commit to it.

When the mold is completed , it vall go straight to production, And the frames
will be started. | will advise all of you timeframe for that step when it
happens.

Chuck Wamer
505-227-7962
Cuwvinabg@gmail.com

Thanks again for your continued support!

 

Ask Elite Warrior Armament

“Is anyone available to chat?"

“| have a question. Can you help?"

Tyse 3 question...

Community

ie 3,483 people like this

3) 3,505 people follow this

About

2

a
a

1512 Golf Couwse Rd
Rio Rancho 87124

5052277682

a

te
:

=.
iw

Typacally replies within a day
Send Message

(| Company
Suggest Edits

} Page Transparency

See Ad

See More

Facebock is shoeing infarinaton to help yca: beter
understand the purpase of a Page. See actions then by

the praple who manage and pout codtend.

Wei Page created - October 1, 2014

The acceptance of deposits for individuals who are interested in the firearms depicted,

along with the frames of several such firearms, set against a backdrop of what appears to

be a blueprint reflects the intent to manufacture and distribute the firearms. However,

under federal law, a firearm is defined as, among other things, the frame or receiver of a

firearm. (See 18 U.S.C. § 921(a)(3)(B)) The picture depicted appears to show numerous

firearm frames, all of which are in and of themselves firearms and unlawful to possess by

a convicted felon.

AFFIDAVIT OF EARL A. WOZNIAK - 6
SEARCH AND SEIZURE WARRANT

UNITED STATES ATTORNEY
201 THIRD STREET NW
SUITE 900
ALBUQUERQUE, NM 87102

 
Oo Oo I HDB nN BPW YN

NO po WN NH WN KH NY WN NO w&F- KF HF KF KF SS Pr OES SS
oN ON ON BR WY NY KY CO CO Fen HD OH HP WY NY KS OC

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 8 of 26

Historical Investigation by ATF Industry Operations Regulators

I spoke with David Rodriguez, an ATF Industry Operations Investigator (IOD
responsible for FFL licensure, compliance inspections, and background investigations.
Rodriguez informed me that based upon his professional experience with Warner in his
capacity as an IOI, he has dealt with Mr. Warner on numerous occasions.

Elite Warrior Armaments obtained a license to manufacture and deal firearms in Rio
Rancho, NM and opened a store front at 1511 Golf Course Road, Rio Rancho, NM. Asa
Federal Firearms Licensee, Elite Warrior Armaments is obliged to follow the firearms
laws as enacted by Congress and the state of operation, and the regulations set forth by
ATF.

As Elite Warrior Armaments was a licensed manufacturer and dealer of firearms, it
was correspondingly subject to periodic inspection by Industry Operations Investigators
at ATF. Elite Warrior Armaments had several listed responsible parties on its license,
none of which was Chuck Warner. However, Warner was deeply involved in the
business and was determined to be acting as a silent partner by IOI’s. So much so, that
eventually Elite Warrior Armaments was cited for numerous violations related to having

kee

a
. . - 4: Ws.
a felon involved with an FFL and subsequently had their license to manufacture and deal €.4
om NoVimber 2H, 27, Tre 625 eho wis WET cont Sho tuted [NC Oar Se went
firearms revoked, In that 2016 inspection, it was determined that Mr. Warner was '”** oy ey
mY’, Togs.

conducting gunsmithing activities and mailing firearms throughout the United States.
Mr. Warner was not listed as a Responsible Person on the Elite Warrior Armament FFL

because, in Warner’s own words, there were issues with his passing a background check.

AFFIDAVIT OF EARL A. WOZNIAK - 7 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
 

 

Oo Oo HN HDB On FP WW NY

NO NO NO KH HN KN KN NY NO KH HH KF KF KF PFO Sell ES le
oN KN ON BR WO NY K& ODO Fen DB nH FP WY NY KF CO

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 9 of 26

On several previous occasions, beginning on March 31, 2015, Elite Warrior
Armament’s Responsible Parties were notified in writing that Warner was a convicted
felon; this notice was acknowledged in writing. Additionally, on February 12, 2016, after
previously being warned and observed to continue handling firearms, Warner was issued
a cease and desist letter ordering him to stop any activity on behalf of the FFL related to
firearms and to stop handling firearms; this warning was acknowledged by Warner in
writing.

By November of 2016, most of the original responsible parties (RP) on the Elite
Warrior Armaments FFL had left the business and removed themselves from the license
and LLC. One former RP, RP-1, stated they could not get Warner to follow the rules
regarding his not possessing or accessing firearms, and further stated they had no control
because Warner had access to the shop after hours. They wanted to close the company
because Warner was clearly not pursuing a pardon from South Carolina as he stated to his
partners he was doing.

An interview conducted with D.B., a new employee of Elite Warrior Armament, in
November of 2016 during the inspection by ATF, indicated Warner was still possessing
and manipulating firearms. D.B. specifically provided information that Warner worked
with firearms, had access to firearms, and frequented a gun range to shoot firearms. D.B.
stated Warner had access to every firearm on the premises. Shortly after this
conversation, D.B. was chastised for providing too much information and later terminated

from employment at Elite Warrior Armaments.

AFFIDAVIT OF EARL A. WOZNIAK - 8 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
—

oOo ON KH UN FF WY NY

 

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 10 of 26

Because of the numerous infractions associated with knowingly providing a felon
access to firearms, the FFL for Elite Warrior Armament LLC was revoked by ATF.
However, the entire process clearly underscores the knowing, intentional, and flagrant
nature of Warner’s continued involvement in the manufacture, dealing, and possession of
firearms, despite repeated attempts to prevent him from doing so, numerous warnings
from ATF, and indeed even another felony conviction (later vacated for adequate service
of probation) for Warner in New Mexico.

The information reflected on Warner’s Elite Warrior Armament Facebook page
reflects the continuing pattern of manufacturing, dealing, and possessing firearms by
Warner. The recent nature of the posts indicates that this pattern of activity is continuing
at present. Accordingly, ATF Special Agents initiated a criminal investigation into the
actions of Warner.

Undercover Conversations with Chuck Warner

Special Agent Sam Supnick, operating in an undercover (UC) capacity, initiated a
phone conversation with Warner at the number provided at Elite Warrior Armaments on
October 7, 2019. All UC contacts were recorded. Warner answered the phone and
identified himself as “Chuck.” He stated in sum and in substance he had one more
“Standard Grade 1911” available in January, but that would be the last Elite Warrior
Armament (EWA) firearm. Warner stated he was finishing up EWA firearms and
winding down the company; he also stated he was working on personal projects,

understood to also refer to firearms in the context of the conversation. Warner referred

AFFIDAVIT OF EARL A. WOZNIAK - 9 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 
 

 

Co Oo SI DH On FP W NY

NO NO NH NYO NH NH NHN KN NO KH HF KF KF KF KF Pr OES ES
on DN ON BR BR NY KH CO OO Ben HD Hn FP WW NY | CO

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 11 of 26

SA Supnick to look at the two-tone “Elite Classic” 1911 style firearms on his Facebook
page (the location to be searched), and later texted SA Supnick a picture from his
Instagram and Facebook accounts to show him the firearm. SA Supnick said he would
look at the firearm and get back to Warner soon.

On October 8, 2019, SA Supnick again spoke with Warner at his listed phone number.
Warner provided the following information, in sum and in substance during his call with
the UC Agent Supnick. Warner stated he has built 50-60 firearms, some of which are
still being sold by local dealers. He also has ‘personal project’ firearms he and ‘Travis’
are working on.

Warner told UC Supnick he would not take deposit money at the moment because he
couldn’t be sure of the firearm production time, but would likely be able to make another
Elite Classic two tone 1911 for UC Supnick. Throughout the conversation, Warner
provided additional information about his work, which he repeatedly referred to as “my
guns.” He said he uses a basic chassis (frame) which he purchases from a frame maker
because manufacturing frames is not cost effective. The frames of Elite Warrior
Armaments firearm’s when it was operating under license were imported from Florida
and Texas, according to IOI Rodriguez. As the frame or receiver of a firearm is a firearm
under federal law, this creates an interstate nexus for federal jurisdiction. Additionally,
pictured models of firearms depict Colt slides and other accessories which may have

traveled in or affected interstate commerce.

AFFIDAVIT OF EARL A. WOZNIAK - 10 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
Oo Oo YD DH A BPW NO

NO NO NO NH YN NY NY NWN KN HH | HF HK FF FEF Se Se eS
Oo sa NAN OA SF WD NY KH DOD OO HH DB nH FBP WW NY KS CO

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 12 of 26

Warner stated he uses the best of every component in his guns and is going to start a
“Bren 10” project, which may or may not be located in New Mexico. Warner stated New
Mexico was not very gun friendly. During the conversation, Warner made statements
indicating his intention to continue to possess, manufacture, and distribute firearms,
including phrases such as, “eventually when I am building them [firearms] again...” and
“I’m going to build them anyway...” and referenced having several additional ‘personal
projects.’

Additional Observations of Ongoing Criminal Activity

Warner’s listed residence — 1512 Golf Course Road — was the subject of ATF SA’s
Supnick and Du Bois surveillance on October 8, 2019. A tan Chevrolet Suburban
bearing New Mexico plate: 958RLM and a black motorcycle bearing New Mexico plate:
8541A were observed in the driveway. I queried these plates and received a return
indicating they were both registered to Chuck Warner at 1512 Golf Course Rd SE, Rio
Rancho, NM.

Additionally, Warner is listed as living at this address in available databases, and has
been associated with this address for several years. Industry Operations Investigator
David Rodriguez was aware that Warner resided (1512 Golf Course Road SE) across the
street from Elite Warrior Armaments (1511 Golf Course Road SE), and upon revocation
of the Elite Warrior Armament FFL, observed manufacturing equipment from EWA at

Warner’s residence.

AFFIDAVIT OF EARL A. WOZNIAK - 11 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
Oo Oo YD HD Wn FP WY NY

NO NO NH NH NY NY HN NO NO KH HF HF FF Fr Fr Ore S|
oOo nN OKO ON Bh WY NY K& CO OO AHI HR OT PW NY KK O&O

 

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 13 of 26

Rodriguez drove past the Warner residence frequently in the course of his duties as an
IOI, and provided a statement to me saying: between December of 2017 and August of
2019, Rodriguez drove by the residence of Warner frequently and observed what
appeared to be manufacturing equipment outside his residence garage which appeared to
be the same or similar equipment observed at Elite Warrior Armaments.

Lastly, I reached out to the South Carolina Department of Probation, Parole, and
Pardon regarding the claim Warner allegedly made he was seeking a pardon. I received a
letter in response affirming Warner has not been granted any pardons for his felony
offenses in in South Carolina.

FACEBOOK SPECIFIC FACTS
Though my own direct experience using the webpage www.Facebook.com and
through my previous contact with Facebook during law enforcement investigations,
which included the service of search warrants on Facebook accounts, I know the
following:

1. Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to
establish accounts with Facebook, and users can then use their accounts to share written
news, photographs, videos, and other information with other Facebook users, and
sometimes with the general public.

2. Facebook users typically create personal profiles using photos of themselves and

names or nicknames their friends and family know. This permits friends and family to

AFFIDAVIT OF EARL A. WOZNIAK - 12 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
 

Oo mF AN NH A FP WW YP =

NY NO HO WN HN KN KN KH KN KH HH HK KF HK FS SF SF eS le
CSNY BWA UN BP WY NY KF DT BO Wn DB HH FP WD NY | &

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 14 of 26

find the user's Facebook account. Facebook asks users to provide basic contact
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, contact e-mail addresses,
physical address (including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers. Facebook also asks users, when establishing a
Facebook account, to create a password for that account. The password, known only to
the person who created the account (and anyone to whom s/he gives the password) limits
access to the account such that only someone with the password can change things such
as profile details and profile photographs. Only a person who has logged into the account
with a password can post on the "wall" under the identity of the account owner. I know
from training and experience that Facebook users rarely share the password to their
accounts. There is little purpose in sharing passwords, because anyone whom the
account owner permits can post messages on the user's "wall." Use of the term
"subscriber originated” in this document refers to any action on or in connection with the
designated Facebook account that was taken by someone who has logged into the account
as the subscriber. The dates associated with Facebook entries, as well as the date shown
for the last time the account was accessed by the subscriber, are generated by the
Facebook software program, and cannot be manipulated by the account subscriber.
Facebook also assigns a user identification number to each account.

3. Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy

AFFIDAVIT OF EARL A. WOZNIAK - 13 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
 

Oo fo I DB Wn F&F WY NY

NM wNO NYO NY NY NY NY WN NO KH F&F HF HF KF Fr OF Pre ES
Co oN ON nN BR OW NK ODO Oo WDWHnAND WBN SP YW NY KF OC

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 15 of 26

settings, a Facebook user can make information available only to himself or herself, to
particular Facebook users, to all Facebook users, or to anyone with access to the Internet,
including people who are not Facebook users. Facebook accounts also include other
account settings that users can adjust to control, for example, the types of notifications
they receive from Facebook.

4. Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. A Facebook user can
also connect directly with individual Facebook users by sending each user a “Friend
Request.” If the recipient of a “Friend Request” accepts the request, then the two users
will become “Friends” for purposes of Facebook and can exchange communications or
view information about each other. Each Facebook user’s account includes a list of that
user’s “Friends” and a “News Feed,” which highlights information about the user’s
“Friends,” such as profile changes, upcoming events, and birthdays.

5. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook allows users to upload photos and video,
which may include any metadata such as location that the user transmitted when s/he
transmitted the photo or video. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about
upcoming “events,” such as social occasions, by listing the event’s time, location, host,

and guest list. A particular user’s profile page also includes a “Wall,” which is a space

AFFIDAVIT OF EARL A. WOZNIAK - 14 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
Oo © ~jJD DW On BB W NHN

NO NO NYO NYO NY NY NH NY NO HK HF KF HF HE RPO Re RR RE
oD ND nA BP WY NY KF& CO OO DONA HD Nn FP WY NY KF O&O

 

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 16 of 26

where the user and his or her “Friends” can post messages, attachments, and links that
will typically be visible to anyone who can view the user’s profile. Each Facebook
account has an activity log, which is a list of the user’s posts and other Facebook
activities from the inception of the account to the present. The activity log includes
stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The
activity log is visible to the user but cannot be viewed by people who visit the user’s
Facebook page.

6. Facebook has a Photos application, where users can upload an unlimited number
of albums and photos. Another feature of the Photos application is the ability to “tag”
(i.e., label) other Facebook users in a photo or video. When a user is tagged in a photo or
video, he or she receives a notification of the tag and a link to see the photo or video. For
Facebook’s purposes, a user’s “Photoprint” includes all photos uploaded by that user that
have not been deleted, as well as all photos uploaded by any user that have that user
tagged in them. When a digital photo is taken, oftentimes it will have information about
when and where it was taken, as well as other information on its genesis, imbedded into
the digital file. That information is called Exchangeable image file format or EXIF
information. While Facebook “scrapes” such information off of photos before placing
them onto a page, the original photos still contain that information.

7. Facebook users can exchange private messages on Facebook with other users.

These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox”

AFFIDAVIT OF EARL A. WOZNIAK - 15 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
Oo Oo SN) DB On FP WW NY

BB NO WN WN NY NY NY HN NO LH HK HF KF KF FEF FOO Ell El
on BNO ON BP WY NY KF TOO DOH Dn FBP WY NY KF ©

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 17 of 26

on Facebook, which also stores copies of messages sent by the recipient, as well as other
information. Facebook users can also post comments on the Facebook profiles of other
users or on their own profiles; such comments are typically associated with a specific
posting or item on the profile.

8. Facebook Notes is a blogging feature available to Facebook users, and it enables
users to write and post notes or personal web logs (“blogs”), or to import their blogs from
other services, such as Xanga, LiveJournal, and Blogger.

9. The Facebook Gifts feature allows users to send virtual “gifts” to their friends that
appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a
personalized message can be attached to each gift. Gift purchases may be made out of an
attached account. Facebook users can also send each other “pokes,” which are free and
simply result in a notification to the recipient that he or she has been “poked” by the
sender.

10. Facebook also has a Marketplace feature, which allows users to post free classified
ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.
These adds will typically include contact information for the poster.

11. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s

access or use of that application may appear on the user’s profile page.

AFFIDAVIT OF EARL A. WOZNIAK - 16 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
Oo Oo IN HD Nn FP WW NY

NM DN NH NHN NO NO NY NHN KN eS FS FS KS SES SEF OF Sl S| lhl
oN DK UO BP WY NYO S& CO OO FHA HDB nH FP WO NY | O&O

 

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 18 of 26

12. Facebook uses the term “‘Neoprint” to describe an expanded view of a given user
profile. The “Neoprint” for a given user can include the following information from the
user’s profile: friend lists; groups and networks of which the user is a member; “News
Feed” information; “Wall” postings; “Notes”; status updates; links to videos,
photographs, articles, and other items; event postings; rejected “Friend” requests;
comments; gifts; pokes; tags; and information about the user’s access and use of
Facebook applications.

13. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of
the action, and the user ID and IP address associated with the action. For example, if a
user views a Facebook profile, that user’s IP log would reflect the fact that the user
viewed the profile, and would show when and from what IP address the user did so.

14. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including
start date), the types of service utilized, and the means and source of any payments
associated with the service (including any credit card or bank account number). In some
cases, Facebook users may communicate directly with Facebook about issues relating to
their account, such as technical problems, billing inquiries, or complaints from other
users. Social networking providers like Facebook typically retain records about such

communications, including records of contacts between the user and the provider’s

AFFIDAVIT OF EARL A. WOZNIAK - 17 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 
Oo co NI DB Nn F&F WY NY Fe

 

 

 

Case 1:19-mr-01266-KK Document 1 Filed 10/18/19 Page 19 of 26

support services, as well records of any actions taken by the provider or user as a result of
the communications.

15. Therefore, the computers of Facebook are likely to contain all the material just
described, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and account application. This information may provide crucial evidence of
the “who, what, why, when, where, and how” of the criminal conduct under
investigation, thus enabling the United States to establish and prove each element or
alternatively, to exclude an innocent from further suspicion. In my training and
experience, a Facebook user’s IP log, stored electronic communications, and other data
retained by Facebook, can indicate who has used or controlled the Facebook account.
This “user attribution” evidence is analogous to the search of “indicia of occupancy”
while executing a search warrant at a residence.

16. The company that operates Facebook.com is Facebook, Inc.

Facebook has established a contact address for Law Enforcement and has asked law
enforcement to serve warrants either by using their fax number, or by using a website that
Facebook has set up for use of law enforcement. The address and fax number are:

Facebook, Inc.

Attn: Security Department/Custodian of Records

1601 S. California Avenue

Palo Alto, CA 94304
FAX number (650) 644-3229

Explanation of the Internet and Internet related terms.

AFFIDAVIT OF EARL A. WOZNIAK - 18 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 
 

 

oO Oo NN Nn BP WW NO

NO NO NO NH WN NY KN NN NO KH KF KF HF KF OF OS OSES ES le
oN DO OT BW NY KH CO OO DN KH na PW NY KF OC

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 20 of 26

When an individual communicates through the Internet, the individual leaves an
Internet Protocol (IP) address which identifies the individual user by account and Internet
Service Provider (ISP). An IP address, together with the date and time of a
communication is unique to each communication. IP addresses are assigned to Internet
Service Providers who in turn assign specific addresses to individual users.

Internet Service Providers and others who are assigned ranges of IP addresses
typically maintain a record of their sub-assignment of individual IP addresses to
individual users. When such records are maintained it is possible to identify the specific
account associated with the use of a particular IP address at a specific date and time, and
the specific physical computer and location from which the communication is

transmitted.

Based on the above, I believe that evidence of the above listed crime(s) is/are located at:

Facebook Inc.

Attn: Security Department/Custodian of Records
1601 S. California Avenue

Palo Alto, CA 94304

FAX number (650) 644-3229

For the facebook.com webpage described as:

Facebook URL: https://www.facebook.com/elitewarriorarmament/

 

Facebook User Name: Elite Warrior Armament
I anticipate executing this warrant under the Electronic and Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A), by using the

AFFIDAVIT OF EARL A. WOZNIAK - 19 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
—

oOo eo NN OH BW NWN

 

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 21 of 26

warrant to require Facebook to disclose to the Government copies of the records and
other information (including the content of communications) particularly described in
Attachment B.

REQUEST FOR DELAYING NOTICE
I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing these warrants to delay
notice until 45 days after the collection authorized by these warrants has been completed.
The basis for the 45 day request delaying notification until December 2, 2019, is a
statement Warner made to UC SA Supnick indicating he is manufacturing firearms, ‘in
November.’ This delay is justified because there is reasonable cause to believe that
providing immediate notification of these warrants may have an adverse result, as defined
in 18 U.S.C. § 2705. Based upon my knowledge, training, and experience, it is my belief
that providing immediate notice to subscriber or user of the subject Facebook account
may result in premature notification of any potential suspect(s), or the ongoing
investigation. Disclosure could jeopardize the continuation and efficacy of the
investigation. Furthermore, premature notification to users of the Facebook Account
Elite Warrior Armament would provide any suspect(s) the opportunity to destroy
evidence and flee the jurisdiction. See 18 U.S.C. § 3103a(b)(1). As further specified in
Attachment A, which is incorporated into this warrant, the proposed search warrant does
not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).

Moreover, to the extent that this warrant authorizes the seizure of any wire or electronic

AFFIDAVIT OF EARL A. WOZNIAK - 20 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102

 
 

Oo Oo IHD nH FBP WW NY

NO wo NO NH NY WN WN NWN NO HF HF KF KF KF Kr PSP Tr hl Sh lh
on KO NH BPW NY KH CO OHO WN Dn FP WW NY KF ©

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 22 of 26

communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic
information, there is reasonable necessity for the seizure for the reasons set forth above.
See 18 U.S.C. § 3103a(b)(2).
REQUEST FOR SEALING

I further request this Court issue an order sealing, until further order of the Court, all
papers submitted in support of the requested search warrants, including the application,
this affidavit, the attachments, and the requested search warrants. I believe sealing these
documents is necessary because the information to be seized is relevant to an ongoing
investigation, and any disclosure of the information at this time may cause the culpable
person(s), or others associated with the culpable person(s) to flee from prosecution, cause
destruction of or tampering with evidence, or otherwise seriously jeopardize this
investigation. Premature disclosure of the contents of the application, this affidavit, the
attachments, and the requested search warrants may adversely affect the integrity of the
investigation

CONCLUSION

Based upon the foregoing facts and circumstances, J submit there is probable cause to
believe that Warner currently uses the Facebook page “Elite Warrior Armament” to
facilitate criminal activity and that Warner is possessing, manufacturing, and engaging in
the business of dealing firearms contrary to the provisions of Title 18, United States
Code, Section 922(g)(1) and Title 18, United States Code, Section 922(a)(1)(A)

respectively. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer

AFFIDAVIT OF EARL A. WOZNIAK - 21 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
oO Co nN DB nH FP WW NY =

NO NO HN NHN NY WN NY NN NO YF HF HF KF KF KF FO Sel ES
oN ONO OTN BP OW NO KY OO ON HD nD PP WY NY KF OC

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 23 of 26

 

is not required for service or execution of this warrant. The Government will execute this
warrant by serving it on Facebook. Because this warrant will be served on Facebook,

who will then compile the requested records at a time convenient to it, reasonable cause
exists to permit the execution of the warrant at any time in the day or night. I submit
there is probable cause to search the Facebook business account Elite Warrior Armament
belonging to Chuck Warner as described in Attachment A for the fruits and
instrumentalities of unlawful firearms possession and manufacturing, as described in

Attachment B.

Respectfully submitted,

Earl A. Wozniak _)

Special Agent

Bureau of Alcohol, Tobacco, Firearms and
Explosives

 

The above-named agent provided a sworn statement attesting to the truth of the

contents of the foregoing affidavit onl $ day of October, 2019.

(ibe KLalle

United States Magistrate Judge

AFFIDAVIT OF EARL A. WOZNIAK - 22 UNITED STATES ATTORNEY

SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW
SUITE 900

ALBUQUERQUE, NM 87102
Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 24 of 26

 

 

 

 

1 Attachment A
2 Location to be Searched:
’ Facebook Inc.
Attn: Security Department/Custodian of Records
5 1601 S. California Avenue
6 Palo Alto, CA 94304
7 FAX number (650) 644-3229
8 For the facebook.com webpage described as:
. Facebook URL: https://www.facebook.com/elitewarriorarmament/
11 Facebook User Name: Elite Warrior Armament
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SUITE 900
ALBUQUERQUE, NM 87102

 
oOo Oo ND Wn FP WW NY

NBO WO NO WN NO NY NO WN NO KF FS KF KF FS KES OSE OSE Sl
ao nN KN A BR OW NYO KH CO OO On HD On HBR WY NY KF CO

 

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 25 of 26

Attachment B

The items to be seized are the following items or materials that may contain evidence of

the commission of, the fruits of, or property which has been used as the means of

committing federal criminal violations of Title 18, United States Code, Section 922(g)(1)

and Title 18, United States Code, Section 922(a)(1)(A):

1.

Basic Subscriber Information (BSJ) including User Identification Number,
name, postal code, country, email address, Date and Time stamp of account
creation date displayed in GMT, IP address at account sign-up, Logs in GMT
showing IP addresses and date, time stamp in GMT, Most recent Logins in GMT,

Registered telephone numbers, Verification on whether publicly viewable;

. User Neoprint (Expanded Subscriber Content and user profile), including but not

limited to profile contact information (name, birth date, contact e-mail address,
physical address, telephone numbers), mini-feed, status update history, shares,
notes, wall postings, friend listings with Friends Facebook ID’s, group listings
with Facebook Group IDs, future and past events, and video listings with

filename;

. User posts such as wall posts, regardless whether the messages are retained in

their original location or have been moved by the user to other folders including
trash;
User Photoprint (all photos uploaded by the user and all photos uploaded by any

user which have the above-mentioned user “tagged” in them), for the listed

AFFIDAVIT OF EARL A. WOZNIAK - 24 UNITED STATES ATTORNEY
SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW

SUITE 900
ALBUQUERQUE, NM 87102
Co Oo SIN ON SP WY NH

NO NO YN NH NH WH NY NY NO KH HK HF HF HH FSF FOO ES S|
oOo sa DN mn BP WY NY K§ COO FBemn HDB A HBP WW NY KS OC

 

 

 

Case 1:19-mr-01266-KK Document1 Filed 10/18/19 Page 26 of 26

Facebook.com user identifications, photos should be in their original form,

including EXIF information;

. Internet Protocol (“IP”) Logs including IP addresses assigned to the user at the

time the user accesses his/her profile and the date and time of each log-in;

. Private Messaging such as the contents of messages in the user’s inbox, sent or

received, regardless whether the messages are retained in their original location or

have been moved by the user to other folders including trash;

. Deleted Content including but not limited to mini-feed, status update history,

shares, notes, wall postings, friend listing, group listing, future and past events,

video listings, photographs and private messaging;

. Records identifying other persons with whom this user communicated, including

those users basic user identity information, as described above;

. User Account information for associated accounts including PayPal or other

payment options.

AFFIDAVIT OF EARL A. WOZNIAK - 25 UNITED STATES ATTORNEY
SEARCH AND SEIZURE WARRANT 201 THIRD STREET NW

SUITE 900
ALBUQUERQUE, NM 87102
